DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, 13, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Higgins et al (US 2019/0043306).
Re claim 1, Higgins discloses a gaming system comprising:	a transmitter configured to output a first unique identifier (fig. 2A, 230a indicates the player logging into a gaming machine transmitting a unique identifier of #3707); and
Re claim 2, Higgins discloses the memory stores a plurality of unique identifiers each corresponding to at least one EGM located within the defined zone (gaming machine #3707 is an identifier for a specific gaming machine and therefore each gaming machine will have a number associated with it).
Re claims 3-4, Higgins discloses comparing the received first unique identifier with the plurality of unique identifiers stored in memory and determining that the mobile 
Re claim 9, Higgins discloses the EGM comprising a display (fig. 5A, 2116), credit input mechanism including a ticket, bill, and coin input mechanism (bill and ticket acceptor 2128 and coin slot 2126); and	a player tracking module ([0214], the EGM includes a player identification card reader which is supported by player tracking display 2140, discussed in [0206]).
Re claim 13, Higgins discloses the transmitter is located within the defined zone (see above rejections, where EGM can be located in a known location such as a casino, therefore a transmitter in the EGM is also in the defined zone).
Re claims 15-16, see the rejection to claim 1. Higgins discloses determining that the funds transfer request should be prevented ([0261], when a gaming device is outside of the designated geographic area, only non-monetary wager-based game play is enabled, therefore funds transfers are prevented).
Re claim 18, Higgins discloses transmitting the unique identifier from the mobile terminal to a server including a processor and memory (fig. 2C, by transferring funds to the gaming machine associated with the unique modifier #3707, the unique identifier is transferred to the server to track the transfer of funds), the memory storing a plurality of unique identifiers corresponding to at least one EGM of the plurality of EGMs (gaming 
Re claim 19, Higgins discloses determining that the funds transfer should be prevented based on the first unique identifier matching at least one unique identifier of the plurality of unique identifiers ([0261], when a machine is identified as being outside of a geographic area, i.e. its unique identifier matches to an entry indicating its location being outside of a designated geographic area, non-monetary gaming is enabled, therefore preventing funds transfers).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins.
Re claim 5, Higgins discloses preventing the transfer of funds when the mobile terminal is outside of a designated geographic area ([0261]). While the claim states that the transfer of funds is prevented when the mobile terminal is within the defined zone, the Examiner notes that Higgins clearly designates a wagering area and non-wagering area based on a designated geographic area. Functionally, Higgins is equivalent to the claimed invention as it prevents wagering gameplay based on location, and only differs in which area is being called a defined zone. 	It would have been obvious to one of ordinary skill to prevent the transfer of funds based on the location of players and gaming machines in order to prevent illegal gambling in the case where players are attempting to make wagers and transfer funds in jurisdictions where gambling is illegal.
Re claim 6, while Higgins does not explicitly disclose the situation where the unique identifier does not match that of one stored in memory and determining that the mobile terminal is not within the defined zone, the Examiner takes Official Notice that since Higgins discloses the user mobile terminal connecting to a device via its unique identifier (again, e.g. gaming machine #3707), it would be obvious to one of ordinary skill that if the identifier returned by a device does not match one of the list of gaming machines on the casino network and location, it would be an indicator that the user is not in the defined area.	As such, it would be obvious that since Higgins discloses determining a user being inside a defined area based on a received unique identifier, it would also be possible to utilize the techniques, systems, and technology of Higgins to determine when the user is not within the defined area.
Re claim 7, Higgins discloses transmitting a signal when the mobile terminal is not within the defined zone ([0261], game play is permitted only if the personal gaming device is located within a designated geographic area, therefore when the gaming device is outside that area, a signal would be transmitted forbidding play).
Re claim 8, see the rejection to claim 5. Both Higgins and the claimed invention will allow for the transferal of funds based on location, and only differ in which location is being called the defined zone. It would be obvious to one of ordinary skill in the art to recognize that the designation of regions would be interchangeable, as the importance is that one of the regions would allow for funds transfer, and the other would prevent it, and calling one or the other designated does not change the functional equivalence of Higgins.
Re claim 14, Higgins does not explicitly disclose the transmitter is located outside of the defined zone. However, since Higgins has disclosed the EGM can vary in location ([0193], one or more of the EGMs are located in an area of a gaming establishment different from an area of the gaming establishment in which the central server is located, or in a different gaming establishment), there will inevitably be transmitters located outside of defined zones, since all EGMs are disclosed as containing the transmitter, and since some EGMs are outside of the defined zones, some transmitters will be outside of those zones as well.
Re claim 20, see the rejection to claims 1, 5, 8, and 15 above.

Claims 10-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of Rowe et al (US 2003/0013532).
Re claim 10-12, while Higgins discloses a short range transmitter that contains an identifier and transmits a Bluetooth signal, a short range beacon ([0172] and [0174]) used also for tracking players (pairing a device to the machine via Bluetooth performs a two-way identification and therefore tracks both the machine and player), there is no explicit disclosure that the player tracking module of Higgins contains the transmitter.	Rowe teaches a player tracking system with a communication interface that comprises antennae utilizing Bluetooth ([0044]). It would have been obvious to utilize a player tracking module with Bluetooth capabilities as taught by Rowe in order to consolidate technologies and reduce the amount of space needed in the gaming machine to implement multiple features, such as player tracking and player/machine identification via Bluetooth.
Re claim 17, Higgins discloses the EGM comprising a display (fig. 5A, 2116), credit input mechanism including a ticket, bill, and coin input mechanism (bill and ticket acceptor 2128 and coin slot 2126); and a player tracking module ([0214], the EGM includes a player identification card reader which is supported by player tracking display 2140, discussed in [0206]).	While Higgins discloses a short range transmitter that contains an identifier and transmits a Bluetooth signal, a short range beacon ([0172] and [0174]) used also for tracking players (pairing a device to the machine via Bluetooth performs a two-way identification and therefore tracks both the machine and player), there is no explicit disclosure that the player tracking module of Higgins contains the transmitter.	Rowe teaches a player tracking system with a communication interface that comprises antennae utilizing Bluetooth ([0044]). It would have been obvious to utilize a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paulsen discloses financial transaction systems and methods regarding the transfer of funds from a customer account to a merchant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KEVIN Y KIM/Primary Examiner, Art Unit 3715